Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, not all of the rejections thereto under 35 U.S.C. 112(b) have been addressed and are thus maintained, as discussed below. The amended language of Claim 5 has additionally raised a new 112(b) rejection. The rejections of Claim 6 under 35 U.S.C. 112(b) and 112(d) are rendered moot upon its cancellation.

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 8, “storing adjustment correction measures” should be amended to “storing the adjustment correction measures” as this limitation now has antecedent basis in the amended claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the two signals generated and/or received by the controller (“a signal” recited in line 12 and “a correction signal” recited in line 14) appear to have the same function of causing an adjustment correction. Are these signals meant to be separate, or are they the same signal?
Claims 3 and 4 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 5, the method recites the steps “generating a correction signal” in line 7 and “generating and/or receiving the correction signal” in line 9. Is the correction signal generated twice, in two separate steps? Or is the second recitation meant to further limit the first? If the latter is intended, it appears to be broadening the scope from generating the correction signal to generating and/or receiving the correction signal, which renders the scope of the claim unclear. Additionally, the limitation “the actuators” in lines 11-12 does not have antecedent basis in the claim.
Claims 7 and 8 are rejected by virtue of their dependence upon Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 5,187,969) in view of Benchikh (US 2011/0046873).
Regarding Claim 1, Morita discloses (Figures 1-3b) a device for shaping a metal sheet (cambering apparatus 12), comprising: a plurality of clamps (mold fingers 28) which are configured to cooperate with one another so as to support and clamp the metal sheet (leaf spring 10) for a shaping operation by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is clamped and supported between molds 14 and 16 having mold fingers 28 for a shaping operation), the plurality of clamps also being configured to retain, orient, and position the metal sheet (column 7 lines 61-65; when the leaf spring is being pressed between the mold fingers of the two molds, it is inherently being retained, oriented, and positioned by them), a plurality of actuators (servo motors 42) which are configured to orientate and/or position the plurality of clamps (column 7 lines 13-16); and a controller (Figure 2, control means) for the plurality of actuators, wherein the controller is configured to: control the plurality of actuators so as to effect an adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 41-48), generate and/or receive a correction signal which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-28; the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction), and based on the correction signal, by bringing about a corresponding actuation of the actuators, bring about the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).
Morita further discloses that the controller is configured to generate a signal that causes the adjustment correction (column 4 lines 29-31), but does not disclose that this occurs simultaneously with logging the adjustment correction measures. Benchikh teaches (Figure 1) a device (device 10) for controlling a tool (specific tool 13 carried by robot 11) to perform a processing operation ([0035] lines 3-6) comprising a controller (control box 15 and computer 16) configured to generate a signal that causes an adjustment correction of the orientation and/or position of the tool while simultaneously storing the adjustment correction measures ([0038] lines 4-6: movement of the tool being “taken over automatically” is interpreted as a signal causing a movement, i.e. an adjustment correction, of the tool; [0039] lines 1-9 and 19: the spatial coordinates and movements of the tool relative to the spatial coordinates of the virtual part 14, i.e. the workpiece, are stored simultaneously as the movement, i.e. adjustment correction, occurs). This controller configuration allows movement parameters of the tool to be calculated based on the actual positions of the tool and the workpiece, which makes further operations less subject to error because it accounts for physical constraints of the tool instead of relying upon an idealized model ([0039] lines 10-16 and [0075] lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in the device for shaping a metal sheet disclosed by Morita such that it is also configured to generate a signal that causes the adjustment correction while simultaneously logging the adjustment correction measures, as taught by Benchikh, in order to improve the accuracy of the device.
Regarding Claim 3, Morita discloses (Figure 2) the controller (control means) is further configured, in cooperation with the actuators (servo motors 42), to detect a respective actual orientation and/or actual position of the plurality of clamps (column 7 lines 21-25).
Regarding Claim 4, Morita discloses (Figure 2) the controller (control means) is further configured to: compare the respective actual orientation and/or actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and based on a result of the comparison, generate the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive means to position the mold fingers) which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-34; the control means positions the mold fingers 28 into the desired mold shape while monitoring the actual position of the mold fingers 28, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired position of the mold fingers 28 must be occurring and the correction signal must be based on this comparison in order for the invention to operate as intended). 
Regarding Claim 5, Morita discloses (Figures 1-3b) a method for shaping a metal sheet (leaf spring 10), the method comprising the acts of: shaping the metal sheet by clamping the metal sheet with a plurality of clamps (mold fingers 28) configured to cooperate with one another so as to clamp the metal sheet by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is shaped when it is clamped between molds 14 and 16 having mold fingers 28), the plurality of clamps also being configured to support, orient and/or position the metal sheet (column 7 lines 61-65; when the leaf spring is being pressed between the mold fingers of the two molds, it is inherently being supported, oriented, and/or positioned by them); and generating and/or receiving a correction signal, which is representative of adjustment correction measures of the orientation and/or position of the plurality of clamps (column 7 lines 26-28; the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction), and based on the correction signal, by bringing about a corresponding actuation of the actuators (servo motors 42), bring about an adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).
Morita further discloses generating a signal that causes adjustment correction measures (column 4 lines 29-31), but does not disclose that this occurs simultaneously with storing the adjustment correction measures. Benchikh teaches (Figure 1) a method for controlling a tool (specific tool 13 carried by robot 11) to perform a processing operation ([0035] lines 3-6) comprising generating a correction signal that causes adjustment correction measures of the orientation and/or position of the tool ([0038] lines 4-6: movement of the tool being “taken over automatically” is interpreted as a signal causing movement, i.e. adjustment correction measures, of the tool) while simultaneously storing the adjustment correction measures ([0039] lines 1-9 and 19: the spatial coordinates and movements of the tool relative to the spatial coordinates of the virtual part 14, i.e. the workpiece, are stored simultaneously as the movement, i.e. adjustment correction measure, occurs). This simultaneous movement, measurement, and storage allows movement parameters of the tool to be calculated based on the actual positions of the tool and the workpiece, which makes further operations less subject to error because it accounts for physical constraints of the tool instead of relying upon an idealized model ([0039] lines 10-16 and [0075] lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for shaping a metal sheet disclosed by Morita such that it is also includes the act of generating a signal that causes adjustment correction measures while simultaneously logging the adjustment correction measures, as taught by Benchikh, in order to improve the accuracy of the method.
Regarding Claim 7, Morita discloses (Figure 2) detecting, using actuators (servo motors 42), a respective actual orientation and/or actual position of the plurality of clamps (mold fingers 28; column 7 lines 21-25).
Regarding Claim 8, Morita discloses (Figure 2) comparing the respective actual orientation and/or the actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and generating, based on a result of the comparison, the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive means to position the mold fingers), which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-34; the control means positions the mold fingers into the desired mold shape while monitoring the actual position of the mold fingers, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired position of the mold fingers must be occurring and the correction signal must be based on this comparison in order for the invention to operate as intended).

Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks filed 02/07/2022, with respect to the combination of Morita and Haas not teaching or suggesting all the limitations of the amended independent claim have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim language, which is discussed in detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725